
	
		I
		112th CONGRESS
		2d Session
		H. R. 4284
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2012
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Packers and Stockyards Act, 1921 to make it
		  unlawful for a packer to own, feed, or control livestock intended for
		  slaughter.
	
	
		1.Prohibition on packers owning, feeding, or
			 controlling livestock
			(a)In generalSection 202 of the Packers and Stockyards
			 Act, 1921 (7 U.S.C. 192) is amended—
				(1)by redesignating subsections (f) and (g) as
			 subsections (g) and (h), respectively; and
				(2)by inserting after subsection (e) the
			 following:
					
						(f)Own or feed livestock directly, through a
				subsidiary, or through an arrangement that gives the packer operational,
				managerial, or supervisory control over the livestock, or over the farming
				operation that produces the livestock, to such an extent that the producer is
				no longer materially participating in the management of the operation with
				respect to the production of the livestock, except that this subsection shall
				not apply to—
							(1)an arrangement entered into within 7 days
				(excluding any Saturday or Sunday) before slaughter of the livestock by a
				packer, a person acting through the packer, or a person that directly or
				indirectly controls, or is controlled by or under common control with, the
				packer;
							(2)a cooperative or entity owned by a
				cooperative, if a majority of the ownership interest in the cooperative is held
				by active cooperative members that—
								(A)own, feed, or control livestock; and
								(B)provide the livestock to the cooperative
				for slaughter;
								(3)a packer that is not required to report to
				the Secretary on each reporting day (as defined in section 212 of the
				Agricultural Marketing Act of 1946 (7 U.S.C. 1635a)) information on the price
				and quantity of livestock purchased by the packer; or
							(4)a packer that owns 1 livestock processing
				plant;
				or
							.
				(b)Effective date
				(1)In generalSubject to paragraph (2), the amendments
			 made by subsection (a) take effect on the date of enactment of this Act.
				(2)Transition rulesIn the case of a packer that on the date of
			 enactment of this Act owns, feeds, or controls livestock intended for slaughter
			 in violation of section 202(f) of the Packers and Stockyards Act, 1921 (as
			 amended by subsection (a)), the amendments made by subsection (a) apply to the
			 packer—
					(A)in the case of a packer of swine, beginning
			 on the date that is 18 months after the date of enactment of this Act;
			 and
					(B)in the case of a packer of any other type
			 of livestock, beginning as soon as practicable, but not later than 180 days,
			 after the date of enactment of this Act, as determined by the Secretary of
			 Agriculture.
					
